DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 6-8, 10-11 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 1 contains subject matter (i.e., the cover consisting of only a single-layer sheet construction) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weinstein (US 6,564,945) in view of Lucas (US 4,053,054), Tonrey (US 4,196,809), Mason (US 4,372,098) and Bergey (US 8,925,726).
Regarding claim 1, Weinstein (figs. 1 and 2) discloses a method of administering a plurality of oral medications 20 from a packaging 18 having a body 24 with a plurality of compartments 26 for holding the oral medications 20 and a cover 28 attached to the body 24 along a top, generally planar top surface of the body 24 for confining the oral medications 20 in the compartments 24, the method comprising: 
providing one of more of the oral medications in the packaging,
receiving the packaging 18 in a carton 12 containing additional packagings 18 containing the same oral medications 20, wherein each of the packagings 18 contains all of the oral medications 20 that a patient needs to take at a single medication pass time, and each of the packagings 18 is independent from and not connected to the additional packagings 18 such that the packagings can be individually removed from the carton when needed; 
at least partially detaching the cover 28 from the body 24 to provide access through the separate opening to each of the compartments 26 in the packaging 18; and
after at least partially detaching the cover 28 from the body 24, removing all of the oral medications 20 from all the compartments to empty the packaging at once, wherein the packagings 28 are each labeled with indicia 22 with a time of day relating to a medication pass, and because the packagings 18 each contain all of the oral medications that a patient needs to take at the time of day labeled on the corresponding packaging, the step of removing all of the oral medications 20 from the compartments provides all of the oral medications that the patient needs to take at the time of day labeled on the corresponding packaging, and wherein the cover and the top surface of the body are each free of score lines, lines of weakening and perforated seams such that the step of at least partially detaching the cover from the body does not include severing one or more of the compartments from a remainder of the plurality of components at the packaging; and
the top surface of the body 24 defines one or more outer corner regions located outside the arrangement of the compartments 26 (col. 5, lines 2-6).  
Weinstein fails to disclose:
the compartments of the packaging being organized as a series of wedge-shaped cavities extending radially outwardly in a circular arrangement from a central region defined by the top surface of the body, with triangular-shaped openings into the compartments being separated from openings into adjacent compartments in the circular arrangement by strips defined by the top, generally planar top surface of the body, the strips each extending between the central region and a shoulder, which is defined by the top surface of the body and surrounds the plurality of compartments, such that each of the compartments defines sidewalls extending radially outwardly that are spaced apart by gaps from sidewalls of adjacent compartments in the circular arrangement, the gaps located underneath the strips, wherein the one or more outer corner regions including non-planar structures defining surface-area reducing features on the body;
 closing the packaging by adhesively bonding the cover to an entirety of the top, generally planar surface of the body, with the cover consisting of only a single-layer sheet construction formed from a material having thickness and stiffness that provides rupture resistance to pressure applied to the oral medications in the compartments such that the oral medications can only be removed from the compartments when the cover is at least partially detached from the body; 
forming a corner pull tab by separating the cover from the top surface of the body along one of the outer corner regions containing the surface-area reducing features, and thereby disconnecting the adhesive attachment of the cover from the one of the outer corner regions at the corner pull tab, without disconnecting the adhesive attachment of the cover to a remainder of the top surface of the body; 
the at least partially detaching the cover from the body being performed by pulling the corner pull tab to disconnect the adhesive attachment of the cover from the top surface of the body.
However, Lucas teaches  a package for medications having compartments 2 organized as a series of wedge-shaped cavities extending radially outwardly in a circular arrangement from a central region defined by a top surface of the body, with triangular-shaped openings into the compartments being separated from openings into adjacent compartments in the circular arrangement by strips defined by the top, generally planar top surface of the body, the strips each extending between the central region and a shoulder, which is defined by the top surface of the body and surrounds the plurality of compartments, such that each of the compartments defines sidewalls extending radially outwardly that are spaced apart by gaps from sidewalls of adjacent compartments in the circular arrangement, the gaps located underneath the strips (figs.1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have made the compartments 26 of Weinstein, wedge-shaped, extending radially outwardly in a circular arrangement from a central region, as taught by Lucas, for the predictable result of providing more compartments to store more medications as further desired by Weinstein in col. 5, lines 2-13.
Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further Tonrey teaches:
 closing a packaging by adhesively bonding the cover to an entirety of the top, generally planar surface of the body;
one or more outer corner regions of a package including a pulling area 20b;
forming a corner pull tab by separating a cover 17 from the top surface of a body 15 along one of the outer corner regions, without disconnecting adhesive attachment of the cover 17 to a remainder of the top surface of the body 15; 
the at least partially detaching the cover 17 from the body 15 being performed by pulling the corner pull tab to disconnect the adhesive attachment  of the cover 17 from the top surface of the body 12 (figs. 3-4 and col. 2, lines 59-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have adhesively bonded the cover of the modified Weinstein to the entire top surface of the body, and provided a pulling area in the corner, for the predictable result of providing a child resistant packaging, which permits opening by adults without undue difficulty, and presents substantial obstacles to being opened by children as taught by Tonrey in col. 1, lines 5-11.

Further Mason teaches:
one or more outer corner regions of a package including non-planar structures 22 defining surface-area reducing features on the body 12 (figs. 1-3, col. 3, lines 24-26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have provided the at least one corner region of the modified device of Weinstein, a non-planar structure, for the predictable result of providing for easy gripping, as taught by Mason in col. 3, lines 24-26.
Further, Bergey teaches a blister package made by adhesively bonding a single layer 114 over to an entirety of a planar surface of a blister (col. 7, lines 49-51 and col. 8, lines 11-13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have adhesively bonded a single layer of a cover to an entirety of the planar surface of the modified Weinstein, for the predictable result of minimizing the cost of manufacturing.
Regarding claim 3, Weinstein further discloses each of the compartments 26 holds a single unit dose of one of the oral medications 20 (col. 5, lines 10-13).
Regarding claim 8, Weinstein further discloses receiving instructions for use (col. 3, lines 39-45). It is noted that “instruction for use” includes instruction not to administer one or more of the oral medications to a patient.  
Regarding claim 10, the modified Weinstein further discloses the corner pull tab is grasped using one or more fingers of one hand, and further comprising: grasping the body of the packaging with an opposite hand.  
Regarding claim 11, Weinstein further discloses at least partially detaching the cover 28 from the body 24 to access the separate opening to each of the compartments further comprises: removing or peeling the cover from the body (col. 5, lines 10-13).
Regarding claim 13, it is noted that once the medications are removed from the modified device of Weinstein, the packaging is non-reusable.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weinstein (US 6,564,945) in view of Lucas (US 4,053,054), Tonrey (US 4,196,809), Mason (US 4,372,098) and Bergey (US 8,925,726) as applied to claim 1 above, further in view of Woodson (US 3,083,821).
Regarding claim 2, the modified Weinstein discloses all elements of the claimed invention as applied to claim 1 above, but fails to disclose the cover 28 discussed above being at least partially detached from the body intact as a single piece.
However, Woodson teaches a package having a cover 17 that is at least partially detached from the body intact as a single piece (fig. 1 and col. 4, lines 5-8).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have made the cover 28 of the modified Weinstein at least partially detached from the body intact as a single piece, as taught by Woodson, for the predictable result of easily opening all of the compartments without going through multiple steps.

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weinstein (US 6,564,945) in view of Lucas (US 4,053,054), Tonrey (US 4,196,809), Mason (US 4,372,098) and Bergey (US 8,925,726) as applied to claim 1 above,  further in view of Lewis (US 6,681,935)  and Reeves-Collins (US 2005/097009).
Regarding claims 6-7, Weinstein further discloses the cover 28 comprising a first surface (i.e., top surface) and a second surface between the first surface and the compartments 26. The modified Weinstein fails to disclose:
the body 24 discussed above, including a plurality of indicia, with each of the indicia marked on one of the compartments such that each of the compartments is uniquely identified by a respective one of the indicia;
a data field on the first surface of the cover 28 comprising of human-readable text correlating one of the indicia with an alphanumeric identifier of the oral medication in each of the compartments; and 
comparing the human-readable text in the data field with the oral medication in each of the compartments to verify that all of the oral medications that a patient needs to take at the time of day labeled on the corresponding packaging are present in the compartments before at least partially detaching the cover from the body to administer the oral medications held in the compartments to the patient;
wherein the human-readable text in the data field also includes information relating to identifying the patient who has been prescribed the oral medications, and the method further comprising confirming the information identifying the patient is correct before at least partially detaching the cover from the body to administer the oral medications held in the compartments to the patient;
  wherein during the at least partially detaching the cover from the body, the cover remains intact such that the data field and machine-readable markings printed on the cover remain readable after opening the compartments of the packaging.
However, Lewis teaches:
a data field on a first surface of a cover 31 comprising of human-readable text 33; and 
comparing the human-readable text in the data field with the oral medication in each of the compartments to verify that all of the oral medications that a patient needs to take at the time of day labeled on the corresponding packaging are present in the compartments before at least partially detaching the cover from the body to administer the oral medications held in the compartments to the patient;
wherein the human-readable text 33 in the data field also includes information relating to identifying the patient who has been prescribed the oral medications, and the method further comprising confirming the information identifying the patient is correct before at least partially detaching the cover from the body to administer the oral medications held in the compartments to the patient (col. 6, lines 50-67).  
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have further provided the modified device of Weinstein, a human-readable text, for the predictable result of assisting a patient in timely taking a proper dosage of medicament according to the information provided by the human-readable text as taught by Lewis in col. 7, lines 1-4.
Further, Reeves-Collins teaches a multi-compartment body including a plurality of indicia 248, with each of the indicia 248 marked on one of the compartments such that each of the compartments is uniquely identified by a respective one of the indicia; and correlating one of the indicia with an alphanumeric identifier of the content in each of the compartments (fig. 5 and paragraph 0034).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to have provided each of the compartments of the modified Weinstein, indicia with an alphanumeric identifier, as taught by Reeves-Collins, for the predictable result of facilitating association of medication listed on the label with the compartment by providing the patient with a reference symbol corresponding to the label. 
 Regarding “wherein during the at least partially detaching the cover from the body, the cover remains intact such that the data field and machine-readable markings printed on the cover remain readable after opening the compartments of the packaging”, it is noted that the modified device of Weinstein remains intact. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weinstein (US 6,564,945) in view of Lucas (US 4,053,054), Tonrey (US 4,196,809), Mason (US 4,372,098), Bergey (US 8,925,726), Lewis (US 6,681,935)  and Reeves-Collins (US 2005/097009) as applied to claim 6 above,  further in view of Ward (US 3,615,039).
Regarding claims 14-15 the modified Weinstein discloses all elements of the claimed invention as applied to claim 6 above, but fails to disclose the compartments in each of the packagings includes a denesting projection formed along one of the sidewalls, and projecting into a storage space defined within the at least one of the compartments; and the method further comprising: stacking the packagings into a stack with compartments of adjacent packagings aligned such that the denesting projections prevent tight nesting of adjacent packagings that would make the packagings difficult to separate from the stack.
However, Ward teaches containers having denesting lugs 18 (fig. 1 and col. 2, lines 40-44).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have provided the compartments of the modified Weinstein, denesting lugs, as taught by Ward, for the predictable result of easily pulling apart stacked packagings. It is also noted that one of ordinary skill in the art would have provided each of the compartments of the modified Weistein, denesting lugs (taught by Ward) to provide better balance and provide a more stable stack. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-8, 10-11 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument of claim 15, one of ordinary skill in the art would have provided each of the compartments of the modified Weistein, denesting lugs (taught by Ward) to provide better balance and provide a more stable stack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/           Examiner, Art Unit 3735     

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735